Exhibit 10.1
 
 
AGREEMENT


THIS AGREEMENT (the "Agreement"), made and entered into as of this 26th day of
January, 2012, by and between Direct JV Investments Inc., wholly owned
subsidiary of FOREX INTERNATIONAL TRADING CORP –(hereinafter "FIT") and Vulcan
Oil & Gas Inc. (hereinafter "Vulcan”")
 
WHEREAS:                                Vulcan is in the business of  energy as
well as green energy and solar projects;


WHEREAS:                                FIT is interested to provide certain
financing from time to time to specific projects presented by Vulcan;
 
IT IS HEREBY AGREED BY THE PARTIES AS FOLLOWING:
 
ARTICLE I


GENERAL PROVISIONS
 
1.01 
Vulcan will present to FIT each transaction that it would like to cooperate. The
transaction’s documents will include the name of project, name of end user, size
of power, budget, equipment cost and every financial aspect and breakdown of the
project.



1.02 
FIT will provide Vulcan its response if this transaction is something FIT is
willing to enter into. (the “Approved Project”)



1.03
If this answer is positive and the project is approved by FIT, the parties will
calculate the amount of grants and/or rebates that should be paid in the
specific transaction and its expected payment terms.



1.04
A typical approved transaction will be done with a Pre-Paid Lease (PPL).

 
1.05
The rebates will be calculated by the parties as following: 20% of the size of
the system, multiply by the specific rate of the utility company (rates vary
between the companies – current rates: DWP: $1.65 Edison: $0.65). The grants
will be calculated as 20% of the size of the system, multiplied by $1.95 for
residential projects.



1.06  
For every Approved Project, Vulcan will request from the Solar Company to issue
the grant and the rebate to the name of Vulcan as an exclusive payee to be paid
within timeframe of 3 to 4 months.



1.08  
As soon as the certificate is available, Vulcan will buy these grants (with
recourse), rebate and the certificate from the Solar Company to become the
exclusive owner of such certificate. FIT will become a joint owner together with
Vulcan on these certificates.



1.09  
Within 24 hours from getting the certificate, FIT will provide Vulcan the full
amount required to purchase these certificates and Vulcan will buy these
certificate from the Solar Company and will provide to the Solar Company the
amount of the certificate less 10% as the amount to be paid to buy these
certificate in full.



1.10  
After the certificate will be paid by the official bodies and if this payment is
provided to Vulcan less than 4 months, Vulcan will provide the Solar Company
with an aggregate credit of 10% to be apporptioned 2.5% per month for 4 months.



1.11  
In the event that a certificate paid with other amount specified on the issued
certificate, the Solar Company will pay the difference to Vulcan and vice versa.

 
1.12
Term of the Agreement. This Agreement shall commence on the date first above
written and shall continue until the parties terminate it in writing.

 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE II


OBLIGATIONS OF THE PARTIES


Vulcan is responsible for all management, marketing operations and decisions
under this Agreement and will be compensated for providing various services out
of its portion of the profit allocations. FIT will invest the needed funds to
provide the actual investment for each project.
 
ARTICLE III


ALLOCATIONS


3.01 Profits, losses and other allocations deriving from each transaction or
investment per the terms of the Approved Transaction shall be allocated as
follows at the conclusion of each fiscal year:


Vulcan – 60%
FIT- 40%
 
ARTICLE IV


RIGHTS AND DUTIES OF THE PARTIES


5.01 Business. Vulcan’s representatives shall have full, exclusive and complete
authority and discretion in the management and control of the business for the
purposes herein stated and shall make all decisions affecting the business under
this Agreement; provided, however, FIT shall be responsible for designating
Approved Projects. As such, any action taken shall constitute the act of, and
serve to bind, the parties. Vulcan shall manage and control the affairs under
this Agreement to the best of its ability and shall use its best efforts to
carry out the business under this Agreement.


ARTICLE V


AGREEMENTS WITH THIRD PARTIES AND


WITH AFFILIATES OF THE PARTIES


5.01 Validity of Transactions. Affiliates of the parties to this Agreement may
be engaged to perform services under this Agreement. The validity of any
transaction, agreement or payment involving the arrangment set forth in this
Agreement and any Affiliates of the parties to this Agreement otherwise
permitted by the terms of this Agreement shall not be affected by reason of the
relationship between them and such Affiliates or the approval of said
transactions, agreement or payment.  An Affiliate of an entity is a person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control of such entity.


5.02 Other Business of the Parties to this Agreement. The parties to this
Agreement and their respective Affiliates may have interests in businesses other
than this Agreement. The parties under this Agreement shall not have the right
to the income or proceeds derived from such other business interests and, even
if they are competitive with this Agreement, such business interests shall not
be deemed wrongful or improper.
 
 
2

--------------------------------------------------------------------------------

 




ARTICLE VI


INDEMNIFICATION


The parties to this Agreement shall have no liability to the other for any loss
suffered which arises out of any action or inaction if, in good faith, it is
determined that such course of conduct was in the best interests of this
Agreement and such course of conduct did not constitute negligence or
misconduct. The parties to this Agreement shall each be indemnified by the other
against losses, judgments, liabilities, expenses and amounts paid in settlement
of any claims sustained by it in connection with the Joint Venture.


ARTICLE VII


DISSOLUTION


7.01 Dissolution. This Agreement shall be dissolved upon the happening of any of
the following events:


(a) The adjudication of bankruptcy, filing of a petition pursuant to a Chapter
of the Federal Bankruptcy Act, withdrawal, removal or insolvency of either of
the parties.


(b) The sale or other disposition, not including an exchange of all, or
substantially all, of the assets held under this Agreement.


(c) Mutual agreement of the parties.


ARTICLE VIII


MISCELLANEOUS PROVISIONS


8.01 Books and Records. Each of the parties shall keep adequate books and
records at its place of business, setting forth a true and accurate account of
all business transactions arising out of and in connection with the conduct of
the Joint Venture.


8.02 Validity. In the event that any provision of this Agreement shall be held
to be invalid, the same shall not affect in any respect whatsoever the validity
of the remainder of this Agreement.


8.03 Integrated Agreement. This Agreement constitutes the entire understanding
and agreement among the parties hereto with respect to the subject matter
hereof, and there are no agreements, understandings, restrictions or warranties
among the parties other than those set forth herein provided for.


8.04 Headings. The headings, titles and subtitles used in this Agreement are for
ease of reference only and shall not control or affect the meaning or
construction of any provision hereof.


8.05 Notices. Except as may be otherwise specifically provided in this
Agreement, all notices required or permitted hereunder shall be in writing and
shall be deemed to be delivered when deposited in the United States mail,
postage prepaid, certified or registered mail, return receipt requested,
addressed to the parties at their respective addresses set forth in this
Agreement or at such other addresses as may be subsequently specified by written
notice.


8.06 Applicable Law and Venue. This Agreement shall be construed and enforced
under the laws of the State of California.


8.07 Other Instruments. The parties hereto covenant and agree that they will
execute each such other and further instruments and documents as are or may
become reasonably necessary or convenient to effectuate and carry out the
purposes of this Agreement.


8.08 The parties acknowledge that FIT is a fully reporting entity, and as such,
this agreement will be disclosed by filling the needed report with the United
States Securities and Exchange Commission.


 
3

--------------------------------------------------------------------------------

 


 
 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written. Signed, sealed and delivered in the presence
of:
 
 
 

DIRECT JV INVESTMENTS INC        VULCAN OIL & GAS INC               By:
/s/ Liat Franco
  By:
/s/ Ilan Kenig
   
Name: Liat Franco
   
Name: Ilan Kenig
   
Title: FIT CEO
   
Title: CEO
 

 

 
 
 
 
 
 
 
4